UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                              6/2/21
UNITED STATES OF AMERICA,        :
                                 :
                                 :              19 CR 387(VM)
          -against-              :                 ORDER
                                 :
DONNIE FETTERS,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      Counsel for the Defendant, with the consent of counsel
for the Government (see Dkt. No. 39), requests that the status
conference    currently   scheduled     for    June    4,     2021     be
rescheduled. The conference shall be scheduled for Friday
July 23, 2021 at 11:30 a.m.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until July 23, 2021.
      It is hereby ordered that time until July 23, 2021 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of   justice.   The    value   of     this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:     New York, New York
           02 June 2021
